UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                               No. 99-40584
                             Summary Calendar

                       HARVELLA JONES; KAREN JONES,

                                                  Plaintiffs-Appellants,

                                  VERSUS

               TEXAS ACADEMY OF MATHEMATICS AND SCIENCE,

                                                       Defendant-Appellee.



            Appeal from the United States District Court
                  for the Eastern District of Texas
                             (4:98-CV-15)

                             December 6, 1999

Before DAVIS, EMILIO M. GARZA and DENNIS, Circuit Judges.

PER CURIAM:*

      The judgment of the district court is affirmed, essentially

for   the   reasons   assigned   in   its   thorough   February   24,   1999

memorandum opinion and order.

      AFFIRMED.




      *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.